MEMORANDUM **
Miguel Angel Franco Perez, a native and citizen of Mexico, petitions for review the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s decision denying his motion to reopen proceedings to rescind an in absentia order of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Arrieta v. INS, 117 F.3d 429, 430-31 (9th Cir.1997) (per curiam), and we deny the petition.
In his 2002 motion to reopen, Franco Perez contends that he was not properly served with a Notice to Appear in 1997. Immigration officials sent the notice by certified mail to the address Franco Perez provided. A presumption of proper delivery therefore arose, see id. at 431, which Franco Perez did not present adequate *58evidence to overcome, see Salta v. INS, 314 F.3d 1076, 1078-79 (9th Cir.2002). Accordingly, the IJ did not abuse his discretion in denying the motion to reopen.
Petitioner’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.